Title: To Thomas Jefferson from Robert Mills, 13 June 1808
From: Mills, Robert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Pha. June 13th. 1808
                  
                  The attentions that you have honor’d me with, since I have had the pleasure of being presented to you, whilst they call forth my unfeigned gratitude, embolden me to act in a manner which I sometimes fear may be viewed by you in an intrusive light, while with diffidence I now address you I hope the dread I feel of displeasing you in the smallest degree will operate in my favor, and prevent the idea of an intruder originating in your mind. The subject that I would beg leave to lay before you here has connection with myself in a professional point of view—I have now arrived at an age, and have made such progress in the study of Architecture, as make it necessary for me to think of establishing myself in the practice of my profession—As it is a novel one in this country, and there exist many obstacles towards its success either in a pecuniary or honorable (as regards fame) point of view, I am doubtful what course to pursue to attain my wishes.—or in what place to settle myself, where I could reasonably hope to meet with employment.—I was in expectation that the Legislature of my native state (South Carolina) would have carried into execution the designs (which I had the honor of submitting to them, & which received their approbation) for a Penitentiary house, but present circumstances militate against a hope of this kind.—I should not think of going to S.C. to settle myself except I had a work of some magnitude or utility to engage my attention in the first instance.—As my Brother & his family have settled in the neighborhood of Philadelphia, I have thought of establishing myself in this City.—My preceptor Mr. Latrobe being engaged at Washington, & his declining all private business in his profession, I am led to think I may with proper introduction obtain sufficient employment here, by connecting private with public business.—Being the first american educated Architect, I have flattered myself that with suitable recommendation, & by a general advertisement in form of an address, I may procure business from other parts of the Union—For the honor & benefit of my country I would desire to realize this, and would run the risk of trusting the execution of my designs to a stranger; for tho’ some alterations or mistakes might be made in the detail, these would not be of such consequence as to destroy the general effect of the designs.—When travelling thro’ the country, it is lamentable to behold some buildings, public & private, erected & erecting, without either taste or design.—My wish is to endeavor to shew to the European who visits us from the metropolis of his country, that the american talent for architecture is not a whit inferior to the European’s, under the same advantages.—From the favorable opinion you entertain of this art, I hope & it shall be my endeavor to realize to you the anticipations expressed in your “Notes on Virginia”—that “perhaps a spark may fall on some young subjects of natural taste, kindle up their genius, & produce a reformation in this elegant & useful art”—If I attain the wish of my heart to this effect I shall have to reflect with additional gratitude & pleasure that it is to you, excellent Sir, I am indebted for the honor & advantage.
                  I have been thus particular in expressing my sentiments for the purpose of soliciting your advice as to what course I should pursue towards establishing myself in my profession, & if you approve of that laid down as regards Philadelphia, to further beg of you to honor me with an introduction or recommendation to such gentlemen as you may think proper.—Tho’ I have been so long in Pha. my habits have been so retired, & so devoted to the acquirement of knowledge, that I have neglected forming such connections as would prove advantageous to me in a professional light, and in fact so much pleasure do I derive from retirement & study, that were I not stimulated with the hope (as it is my wish) to be useful to my country & my fellow creatures in a more public station, I should prefer, the calm of solitude, embraced by study.—Excuse Sir what you may see amiss in this letter, and permit me to anticipate your good wishes.
                  Praying that your useful life may be long spared to your country, and that hereafter you may enjoy the state of the blest, I subscribe myself with affectionate respect your grateful
                  
                     Robt Mills 
                     
                  
               